Citation Nr: 0523034	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder, characterized as 
schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1972 
to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office in (RO) New Orleans, 
Louisiana.  Specifically, by an April 2002, the RO declined 
to reopen the veteran's previously denied claim for service 
connection for a psychiatric disability characterized as 
schizophrenia.  Also, by a May 2003 rating action, the RO 
denied the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

The de novo issue of entitlement to service connection for a 
psychiatric disability characterized as schizophrenia, as 
well as the claim for service connection for PTSD will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In a December 2000 decision, the RO continued previous 
denials of service connection for a psychiatric disability 
characterized as schizophrenia.  Although notified of the 
decision several days later in the same month, the veteran 
did not initiate an appeal of the denial.  

3.  The evidence received since the RO's December 2000 
continued denial of service connection for a psychiatric 
disability characterized as schizophrenia raises a reasonable 
possibility of substantiating the claim for service 
connection for such a disorder.  


CONCLUSIONS OF LAW

1.  The RO's December 2000 decision that continued previous 
denials of service connection for a psychiatric disability 
characterized as schizophrenia is final.  38 U.S.C.A. § 7105 
(West 1994); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); 
currently 38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).  

2.  The evidence received since the RO's December 2000 
determination is new and material, and the claim for service 
connection for a psychiatric disability characterized as 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Without deciding whether the 
notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion 
that the new law does not preclude the Board from 
adjudicating the issue of whether new and material evidence 
has been received sufficient to reopen the previously denied 
claim of entitlement to service connection for a psychiatric 
disability characterized as schizophrenia.  This is so 
because the Board is taking action favorable to the veteran, 
and a decision at this point poses no risk of prejudice to 
him.  Further, although additional evidence pertinent to the 
veteran's schizophrenia claim was received at the RO after 
the agency had furnished the last supplemental statement of 
the case (SSOC) in April 2003 (and was, thus, not considered 
by the RO), the Board finds no risk of prejudice to the 
veteran in this adjudication of his petition to reopen his 
previously denied claim for service connection for 
schizophrenia as the Board is taking action favorable to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

According to the relevant evidence available at the time of 
the December 2000 decision, service medical records were 
negative for complaints of, treatment for, or findings of a 
psychiatric disability.  At the separation examination 
conducted in November 1973, the veteran denied ever having 
experienced frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  Further, this evaluation demonstrated 
that the veteran's psychiatric system was normal.  

Relevant post-service medical reports reflected treatment 
for, and evaluation of, a psychiatric disability variously 
characterized as paranoid schizophrenia from October 1977 to 
November 2000.  However, none of these reports included 
medical opinions associating the veteran's diagnosed 
schizophrenia with his active military duty.  As such, the 
RO, in December 2000, continued the previous denials of 
service connection for a psychiatric disability characterized 
as schizophrenia.  

Several days later in December 2000, the RO notified the 
veteran of the decision.  The veteran did not initiate an 
appeal of the continued denial of his claim for service 
connection for a psychiatric disability characterized as 
schizophrenia.  Consequently, the RO's December 2000 
continued denial of service connection for a psychiatric 
disability characterized as schizophrenia is final.  
38 U.S.C.A. § 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (2004).  New 
evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  See also, Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

Additional evidence received since this prior final denial in 
the present case includes several VA and private medical 
records noting continued diagnoses of schizophrenia.  
Specifically, in a May 2003 statement, a VA physician who has 
treated the veteran stated that the veteran developed chronic 
paranoid schizophrenia while serving in the United States 
Army.  In a July 2004 statement, this same doctor noted that, 
while in service, the veteran "was hit by a tank and knocked 
unconscious [and that s]ince that time, he has heard voices 
and has been unable to function.  

As previously noted in this decision, in December 2000, the 
RO continued the previous denials of service connection for a 
psychiatric disability characterized as schizophrenia on the 
basis that the evidence of record did not support an 
association between this diagnosed disorder and the veteran's 
active military duty.  Significantly, the additional evidence 
received since this December 2000 determination (and, in 
particular, the May 2003 and July 2004 VA medical statements) 
suggests that schizophrenia may be related to the veteran's 
active military duty.  

As such, the Board finds that the May 2003 and July 2004 VA 
medical records are clearly probative of the central issue in 
the veteran's case for service connection for psychiatric 
disability characterized as schizophrenia.  As such, the 
Board finds that these additional documents raise a 
reasonable possibility of substantiating the claims for 
service connection for a psychiatric disability characterized 
as schizophrenia.  See, 38 C.F.R. § 3.156(a) (2004).  

Accordingly, the Board concludes that the additional evidence 
received since the last final denial of service connection 
for a psychiatric disability characterized as schizophrenia 
in December 2000 is new and material, as contemplated by the 
pertinent law and regulations.  As such, this additional 
evidence serves as a basis to reopen the veteran's claim for 
service connection for a psychiatric disability characterized 
as schizophrenia.  See, 38 U.S.C.A. § 5108 and 38 C.F.R. 
§ 3.156(a) (2004).  


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disability characterized as schizophrenia, 
the appeal is granted to this extent only.  


REMAND

Throughout the current appeals, the veteran has contended 
that he incurred both schizophrenia and PTSD as a result of 
his active military duty.  Specifically, according to a 
September 2003 VA medical record, the veteran had reported 
having been involved in a helicopter accident.  He gave no 
further details.  At a June 2004 personal hearing before a 
decision review officer at the RO, the veteran testified 
that, sometime between January and March 1973 while stationed 
in Bamberg, Germany, he was repairing an armored personnel 
carrier when the back door "just came down and hit . . . 
[him] in the back of the head and . . . back."  Hearing 
transcript (T.) at 1-2, 4.  According to the veteran's 
testimony, following this accident, he began experiencing 
back pain, having nightmares and flashbacks, and hearing 
voices.  T. at 2.  In his PTSD questionnaire received in 
January 2003, he referred to being hit by a tank in Bamberg, 
Germany in 1972 (presumably November or December).  

In this regard, the Board acknowledges that service personnel 
records indicate that the veteran served in Germany between 
March and November 1973.  He did not participate in any 
campaigns or battles and received no awards or decorations 
indicative of combat service.  Further, the Board notes that 
service medical records reflect treatment for complaints of 
back pain in June and August 1973 but do not include any 
indication of the etiology of the veteran's complaints.  At 
neither of these treatment sessions did the veteran assert 
that he had been involved in some sort of vehicle or 
helicopter accident.  

Multiple medical records received during the current appeals 
include opinions from physicians to the effect that the 
veteran's schizophrenia and PTSD are the result of his active 
military duty (and, in particular, his purported in-service 
tank accident).  However, the RO has not attempted to verify 
the veteran's purported stressors.  

Additionally, in a statement received at the RO in June 2003, 
the veteran referred to benefits that he was receiving from 
the Social Security Administration (SSA).  Copies of any SSA 
decision awarding disability benefits to the veteran, as well 
as the medical records used in support of such a 
determination, are not included in the claims folder.  
Further, no attempt appears to have been made to procure 
these documents.  On remand, therefore, the RO should attempt 
to obtain, and to associate with the file, copies of records 
of any such SSA decision awarding disability benefits to the 
veteran as well as the medical records used in support of any 
such determination.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of psychiatric treatment that the 
veteran has received at the VA Medical 
Center in New Orleans, Louisiana since 
January 2005.  All available reports not 
previously obtained should be associated 
with the veteran's claims folder.  

2.  The RO should also obtain copies of 
any SSA decision granting disability 
benefits to the veteran as well as the 
medical records used in support of any 
such an award.  All available documents 
should be associated with the veteran's 
claims folder.  

3.  In addition, the RO should contact 
the veteran and ask him to provide as 
specific information as possible 
regarding his purported in-service 
stressors, including for instance, his 
purported in-service armored personnel 
carrier and helicopter accidents.  
Corroborative evidence of the existence 
of the purported in-service stressors or 
sufficient detail, including dates, his 
military unit(s) and duty assignment(s), 
pertinent locations, and the names of 
fellow service person(s) involved would 
be most helpful.  

4.  Thereafter, the RO should ask the 
United States Army Services Center for 
Research of United Records (USASCRUR). to 
provide information to corroborate the 
veteran's claimed in-service stressors, 
including the tank accident in November 
or December 1972 and the armored 
personnel carrier accident in January-
March 1973 in Bamberg, Germany, while 
attached to Co B 1st Bn 54th Inf (E-1-
WAF4BOA).  The USASCRUR's response should 
be included in the claims folder.  Any 
documents received pursuant to 
paragraph 4 of this Remand should be 
associated with the claims folder.  

5.  The RO should then make a specific 
determination whether the veteran was 
exposed to combat and/or stressor(s) in 
service and, if so, the nature of the 
specific stressor(s).  In reaching these 
determinations, the RO should address any 
credibility questions raised by the 
record.   

6.  If the RO determines that the veteran 
was exposed to stressor(s) in service, it 
should then schedule the veteran for a VA 
examination to determine whether he meets 
the diagnostic criteria for PTSD, based 
on the verified stressor(s), or for 
schizophrenia.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  

The RO should inform the examiner that 
only a stressor(s) which has (have) been 
verified may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify which 
stressor(s) was (were) used as the basis 
for the diagnosis, whether the stressors 
found to be established by the record 
were sufficient to produce a diagnosis of 
PTSD, and whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record.  If 
schizophrenia is diagnosed, the examiner 
should express an opinion as to whether 
there is a 50 percent probability or 
greater that any diagnosed schizophrenia 
found on examination is associated with 
the veteran's active military service.  

7.  The RO should then adjudicate the 
issues of entitlement to service 
connection for schizophrenia and PTSD .  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of her claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


